                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABRIEL MCDANIELS,                                Case No. 18-cv-06251-EMC
                                   8                    Plaintiff,                         RELATED TO
                                   9             v.
                                                                                           Case No. 18-cv-06272-EMC
                                  10     LAWRENCE HARDIN,                                  Case No. 18-cv-06275-EMC

                                  11                    Defendant.

                                  12     GABRIEL MCDANIELS,                                ORDER RE “FIRST AMENDED
Northern District of California
 United States District Court




                                                                                           CLAIM[;] NOTICE ADDRESSING ALL
                                  13                    Plaintiff,                         CONCERN[ED] READY TO
                                                                                           PROCEED”
                                  14             v.
                                  15                                                       Docket No. 12 (C-18-6251)
                                         ROBERT BEYERS,
                                                                                           Docket No. 12 (C-18-6272)
                                  16                    Defendant.                         Docket No. 12 (C-18-6275)

                                  17     GABRIEL MCDANIELS,
                                  18                    Plaintiff,
                                  19             v.
                                  20     GLEN NAVIS,
                                  21                    Defendant.
                                  22          The Court previously issued orders dismissing the complaints filed in Case Nos. C-18-
                                  23   6251 EMC, C-18-6272 EMC, and C-18-6275 EMC. The basis of the dismissal in each case was
                                  24   the same: lack of subject matter jurisdiction. Each dismissal was with prejudice.
                                  25          On January 8, 2019, Mr. McDaniels filed a document captioned “First Amended Claim[;]
                                  26   notice addressing all conern[ed] ready to proceed.” Given Mr. McDaniels’s pro se status, the
                                  27   Court liberally construes the document as a motion for reconsideration. See, e.g., Fed. R. Civ. P.
                                  28   60(b)(1) (providing that a party may move for relief from a final judgment based on mistake,
                                   1   inadvertence, surprise, or excusable neglect); Platforms Wireless Int’l Corp., 617 F.3d 1072, 1100

                                   2   (9th Cir. 2010) (noting that “[r]econsideration under Rule 59(e) is appropriate ‘if (1) the district

                                   3   court is presented with newly discovered evidence, (2) the district court committed clear error or

                                   4   made an initial decision that was manifestly unjust, or (3) there is an intervening change in

                                   5   controlling law’”).

                                   6          Mr. McDaniels has failed to show that reconsideration is warranted. Moreover, even if the

                                   7   Court were to reconsider, he has failed to show that there is subject matter jurisdiction. There is

                                   8   no private right of action under 18 U.S.C. § 242. See, e.g., Aldabe v. Aldabe, 616 F.2d 1089, 1092

                                   9   (9th Cir. 1980) (per curiam) (stating that 18 U.S.C. §§ 241 and 242 are “criminal provisions” that

                                  10   “provide no basis for civil liability”); Banuelos v. Gabler, No. 1:18-cv-00675-LJO-SAB, 2018

                                  11   U.S. Dist. LEXIS 85974, at *9 (E.D. Cal. May 21, 2018) (stating that “Plaintiff cannot bring a

                                  12   civil suit for violation of these sections of Title 18 [including § 242] as they do not provide for a
Northern District of California
 United States District Court




                                  13   private right of action.”); Granier v. Ladd, No. 5:14-cv-05372-EJD, 2015 U.S. Dist. LEXIS

                                  14   130505, at *23 (N.D. Cal. Sep. 28, 2015) (noting that “all of Plaintiff's claims assert the violation

                                  15   of several criminal statutes under Title 18 of the U.S. Code [including § 242] and 42 U.S.C. §

                                  16   1995, none of which provide for a private right of action”); Rockefeller v. U.S. Court of Appeals

                                  17   Office for Tenth Circuit Judges, 248 F. Supp. 2d 17, 23 (D.D.C. 2003) (barring claims pursuant to

                                  18   18 U.S.C. §§ 242 and 371 “because, as criminal statutes, they do not convey a private right of

                                  19   action”). And even if there were a private right of action, it is difficult to see how § 242 could

                                  20   apply to the instant case given the allegations in the complaints which refer to “trespass upon my

                                  21   property” “by way of the use of a forged Instrument.”

                                  22          Accordingly, Mr. McDaniels’s motions for relief in the cases are hereby DENIED. The

                                  23   cases remain closed.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: January 15, 2019

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
                                                                                          2
